Citation Nr: 1314157	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  05-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular rating for grand mal seizure disorder.

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that continued a 20 percent rating for grand mal seizure disorder.

In November 2008, August 2010, and March 2012, the Board remanded the increased rating issue for grand mal seizure disorder for additional development.  Schedular ratings of 100 percent prior to February 15, 2011, and 80 percent as of February 15, 2011, were granted by the Board in January 2013.  The issue of an extraschedular rating for grand mal seizure disorder as of February 15, 2011, was remanded.  Prior to February 15, 2011, the Veteran received a 100 percent rating, and thus the issue of an extraschedular rating prior to February 15, 2011, is moot.  A claim for TDIU was added by the Board as an issue and the Board remanded that claim in August, 2010, March 2012, and January 2013 for additional development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Based on review of the Veteran's claims file in addition to his Virtual VA electronic file, this matter is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Unfortunately, this matter must be remanded.  Although the Board regrets the further delay, adjudication cannot proceed without additional development.

The January 2013 Board remand indicated that development with respect to the issue of a TDIU may shed light on the issue of an extraschedular rating for the Veteran's grand mal seizure disorder.  That development was directed to be completed, followed by readjudication of both issues.  A supplemental statement of the case was to be issued if the determination for either issue or for both issues was adverse to the Veteran.

The development for the TDIU issue was completed in February 2013.  A March 2013 supplemental statement of the case readjudicated the TDIU issue.  The issue of entitlement to an extraschedular rating for grand mal seizure disorder was not readjudicated or considered.  The evidence does not show that the issue has been readjudicated in any rating decision or supplemental statement of the case following remand by the Board.

A remand by the Board confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that there has not been substantial compliance with the Board's January 2013 remand.  Dyment v. West, 13 Vet. App. 141 (1999).  Therefore, remand is required so that readjudication can occur as directed by the previous Board remand.

The Board finds the TDIU and extraschedular rating issues are inextricably intertwined.  Two issues are inextricably intertwined when the determination on one issue could have a significant impact on the determination made for the other issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The determination made for the extraschedular rating issue could have a significant impact on the determination made for the TDIU issue.  A TDIU is granted when the rating for the Veteran's service-connected disabilities is less than total.  38 C.F.R. § 4.16(a) (2012).  A TDIU thus is moot with respect to a service-connected disability rated at 100 percent.  Herlehy v. Principi, 15 Vet. App. 33 (2001).  The appropriate remedy with inextricably intertwined issues is to defer adjudication of the issue potentially impacted by another issue until that other issue that may cause the impact is adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, rating of all service-connected disabilities must be completed prior to consideration of a TDIU.  

The appeal is REMANDED for the following action:

1.  Readjudicate the Veteran's claim of entitlement to an extraschedular rating for grand mal seizure disorder.  If warranted, refer the claim to the appropriate official for consideration of the assignment of an extraschedular rating. 

2.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law indeed requires that all matters remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2012).

